Order reversed *793on the law and the facts, with ten dollars costs and disbursements, and motion granted. The defendant has more necessary and material witnesses residing in the county where the accident occurred than the plaintiff has in the county where the action is commenced. Under the circumstances, the place of the transaction or occurrence should control the place of trial. (Cole v. Ocean Accident & Guarantee Corp., 179 App. Div. 442.) Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.